 



Exhibit 10.1
(LOGO) [g05915g0591510.gif]
March 1, 2007
Mr. Garry K. Johnson
9767 Poplar Point Road
Athens, Alabama 35611
Re: Incentive Agreement
Dear Garry:
This letter agreement (“this Letter Agreement”) shall serve as a formal and
binding commitment by Wolverine Tube, Inc. (“Company”) to offer you certain
incentives as outlined herein (“Incentives”), over and above your annual salary
and any bonus, in exchange for your commitment to remain employed with the
Company in your current capacity as Senior Vice President, Sales. The Incentives
the Company hereby extends to you are:
1. Change-in-Control Payment. The Company will pay you a lump sum payment of One
Hundred Twenty-five Thousand and no/100 Dollars ($125,000.00) less applicable
taxes and withholdings (“the Change-in-Control Payment”), payable upon your
execution of this Agreement, in exchange for your agreement to delay any right
to receive the benefits described in Section 1(b)(i) (“the Change-in-Control
Benefits”) of the 2002 Change in Control, Severance and Non-Competition
Agreement you entered into with the Company on July 12, 2002 (“the
Change-in-Control Agreement”) until such right expires, as it relates to the
change in control of the Company that occurred on February 16, 2007. If you
terminate your employment at any time between the date of this Letter Agreement
and the date your right to exercise the Change in Control Benefits expires and
you seek the Change-in-Control Benefits; and/or otherwise exercise your rights
under the Change-In-Control Agreement, including but not limited to resignation
with Good Reason as defined in Section 1(a)(iii) therein, you will be obligated
to immediately return the Change-in-Control Payment to the Company, together
with six percent (6%) interest per annum.
2. Stay-on-Bonus. The Company will pay you a lump sum payment of Fifty Thousand
and no/100 Dollars ($50,000.00) less applicable taxes and withholdings (“the
Stay-on-Bonus”), payable upon your execution of this Agreement, in exchange for
your agreement to remain as an employee with the Company for one year from the
date of this Letter Agreement. If you terminate your employment with the Company
within one year from the date of this Letter Agreement, you will be obligated to
immediately return the Stay-on-Bonus to the Company.
3. Equity Incentive Grant. The Company will grant you Two Hundred and
Twenty-five Thousand (225,000) Wolverine Tube, Inc. Stock Options (“the Equity
Incentive Grant”), to be granted to you in accordance with a Non-Qualified
Equity Incentive Plan to be approved by the Company’s Board of Directors and
granted to you no later than April 30, 2007. The Equity Incentive Grant will
vest ratably over a five-year period from the grant date.

 



--------------------------------------------------------------------------------



 



(LOGO) [g05915g0591510.gif]
We believe the aforementioned Incentives provide mutually beneficial assurances
that you will continue to provide valuable services to the Company. Please sign
where indicated below to acknowledge your agreement to the terms and conditions
of this Letter Agreement.
We look forward to your continued employment and service as a key member of
management.

                /s/ Garry K. Johnson       Garry K. Johnson               

Wolverine Tube, Inc.

                By:   /s/ Harold M. Karp        Harold M. Karp               

Its: President and Chief Operating Officer

 